DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received April 27, 2022 (the “Response”).  In response to the Response, the previous rejections of claims 23–26, 28–30, 32–43, and 45 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 24, 25, 27–29, 31–33, 35–43, and 46 are currently pending.  

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 35–43 and 46 is rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Notably, claim 35, lines 10–11, “the second router” lacks clear antecedent basis.  See MPEP § 2173.05(e).  Claim 46, line 6 by analogy.

Claim Rejections – 35 U.S.C. § 103
Banerjee and Ashwood-Smith
Claims 35, 38–43, and 46 are rejected under 35 U.S.C. § 103 as being obvious over Banerjee et al. (US 8,792,384 B2; filed Feb. 22, 2011) in view of Ashwood-Smith (US 10,015,053 B2; filed May 21, 2015), and in further view of Wang et al (EP 3,567,896 B1; filed Feb. 7, 2018)
Response to Arguments
	Applicants argue 
the proposed combination of the cited portions of Banerjee and Ashwood-Smith fails to disclose or suggest the features of “support, by a first router, communication of an adjacency message of an intermediate-system-to-intermediate-system protocol, wherein the adjacency message includes a type-length-value indicative of a request to support communication of link state messages of the intermediate-system-to-intermediate-system protocol over a transport layer connection between the first router and the second router, wherein the type-length-value includes transport layer connection establishment information configured for use in establishing the transport layer connection between the first router and the second router,” “support, by the first router based on the transport layer connection establishment information, establishment of the transport layer connection between the first router and the second router,” and “support, by the first router based on the transport layer connection between the first router and the second router, communication of a routing protocol message of the intermediate-system-to-intermediate-system protocol.”

Response 10.
	The Examiner is unpersuaded of error because merely reciting language of the claims and asserting the cited prior art references do not teach or suggest a claim limitation is insufficient.  See 37 C.F.R. § 1.111(b) (“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”); MPEP § 714.02 (“The requirements of 37 CFR 1.111(b)  must be complied with by pointing out the specific distinctions believed to render the claims patentable over the references in presenting arguments in support of new claims and amendments.”); id. § 2141 (“37 CFR 1.111(b) requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action.  The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references.”); see also 37 C.F.R. § 41.37(c)(1)(iv) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted [a previous version of] Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  Accordingly, Applicants’ argument fails to provide sufficient, persuasive argument or evidence regarding the specific deficiency of the Examiner’s findings below.
The Rejection
Regarding claim 35, while Banerjee teaches an apparatus (fig. 1, item 20; “single node 20” at 2:28), comprising: 
at least one processor (because Banerjee identifies (1) item 20 as “single node 20” at 2:28 and (2) fig. 2 illustrates each of node items 12, 14, 16, 18 possess processor items 30, Banergee at least suggests node item 20 also includes processor item 30); and 
at least one memory (because Banerjee identifies (1) item 20 as “single node 20” at 2:28 and (2) fig. 2 illustrates each of node items 12, 14, 16, 18 possess memory items 32, Banergee at least suggests node item 20 also includes memory item 32) including computer program code; 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
support, by a first router (fig. 1, node A item 12), communication of an adjacency message (“nodes 12 . . . running IS-IS send Hello packets” at 6:22–23) of an intermediate-system-to-intermediate-system protocol (“IS-IS protocol” at 6:20–21), wherein the adjacency message includes a type-length-value indicative (“information that meets the criteria for forming an adjacency. . . . The main criteria can include matching authentication, IS-type, MTU size, etc.” at 6:26–30) of a request to support communication of link state messages (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers” at 6:30–33) of the intermediate-system-to-intermediate-system protocol over a connection (an inherent connection must exist for node B item 14 to communicate messages; “Each of the elements of FIG. 1 may couple to one another . . . through any other suitable connection (wired or wireless), which provides a viable pathway for network communications.” at 2:61–64; “Network 36 may implement a UDP/IP connection and use a TCP/IP communication language protocol in particular embodiments of the present disclosure.” at 6:67–7:3) between the first router and the second router (fig. 1, node B item 14), wherein the type-length-value includes connection establishment information (“information that meets the criteria for forming an adjacency” at 6:26–27) configured for use in establishing the connection between the first router and the second router;
support, by the first router based on the connection establishment information, establishment of the connection (an inherent connection must exist for node A item 12 and node B item 14 to communicate messages; 2:61–64; 6:67–7:3) between the first router and the second router; and
support, by the first router based on the connection between the first router and the second router, communication of a routing protocol message (“nodes . . . 14 . . . running IS-IS sends Hello packets” at 6:22–23; “link-state packet” at 6:31; “exchanging network data” at 6:6; “packets exchange in a network environment” at 6:8–9) of the intermediate-system-to-intermediate-system protocol,
Banerjee does not teach (A) the connection being a transport layer connection; and (B) the connection establishment information being transport layer connection establishment information.
(A)
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer connection as taught by Ashwood-Smith “to implement network layer LAG link member additions or removals.”  Ashwood-Smith 4:8–9.
(B)
Wang teaches connection establishment information being transport layer connection establishment information (“transport layer establishment information (for example, different transport layer addresses)” at ¶ 224).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Banerjee/Ashwood-Smith combination’s connection establishment information to be transport layer connection establishment information as taught by Wang “to exchange control information/transmit user data.”  Wang ¶ 224.
Regarding claim 38, Banerjee teaches wherein the routing protocol message includes a router adjacency message (“nodes . . . 14 . . . running IS-IS sends Hello packets” at 6:22–23).
Regarding claim 39, Banerjee teaches wherein the router adjacency message (“nodes . . . 14 . . . running IS-IS sends Hello packets” at 6:22–23) is configured for enabling verification and authentication (6:20–56) between the first router and the second router.
Regarding claim 40, Banerjee teaches wherein the routing protocol message includes a link-state message (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers.  Generally, routers flood LSPs to all adjacent neighbors except the neighbor from which they received the same LSP. . . . Routers can construct their link-state database from these LSPs.” at 6:30–38) configured to enable flooding of link-state information.
Regarding claim 41, Banerjee teaches wherein the link-state message comprises a complete sequence number protocol data unit (“The DIS helps to reduce the amount of data in a given link-state database. . . . the neighbor relationships of all routers in its database” at 3:55–59; 6:30–38) for a set of link state protocol data units.
Regarding claim 42, the Banerjee/Ashwood-Smith combination teaches wherein the type-length-value includes a sub-type-length-value (“information that meets the criteria for forming an adjacency. . . . The main criteria can include matching authentication, IS-type, MTU size, etc.” at 6:26–30) of a request to support communication of link state messages (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers” at 6:30–33) including the transport layer connection establishment information.
Regarding claim 43, the Banerjee/Ashwood-Smith combination teaches wherein the transport layer connection (an inherent connection must exist for Banerjee’s node A item 12 to communicate messages with Banerjee’s node B item 14; Ashwood-Smith 4:7–9) is based on one of a Transmission Control Protocol (TCP) (“Communication system 10 may include a configuration capable of transmission control protocol/Internet protocol (TCP/IP) communications for the transmission or reception of packets in a network” at 2:67–3:3; “Network 36 may implement a UDP/IP connection and use a TCP/IP communication language protocol in particular embodiments of the present disclosure.” at 6:67–7:3), a Multipath TCP, or a Stream Control Transmission Protocol (SCTP).
Regarding claim 46, while Banerjee teaches a method, comprising:
supporting, by a first router (fig. 1, node A item 12), communication of an adjacency message (“nodes 12 . . . running IS-IS send Hello packets” at 6:22–23) of an intermediate-system-to-intermediate-system protocol (“IS-IS protocol” at 6:20–21), wherein the adjacency message includes a type-length-value (“information that meets the criteria for forming an adjacency. . . . The main criteria can include matching authentication, IS-type, MTU size, etc.” at 6:26–30) of a request to support communication of link state messages (“Routers may build a link-state packet based on their local interfaces that are configured for IS-IS and prefixes learned from other adjacent routers” at 6:30–33) indicative of a request to support communication of link state messages (“link-state packet” at 6:31; “exchanging network data” at 6:6; “packets exchange in a network environment” at 6:8–9) of the intermediate-system-to-intermediate-system protocol over a connection (an inherent connection must exist for node B item 14 to communicate messages; “Each of the elements of FIG. 1 may couple to one another . . . through any other suitable connection (wired or wireless), which provides a viable pathway for network communications.” at 2:61–64; “Network 36 may implement a UDP/IP connection and use a TCP/IP communication language protocol in particular embodiments of the present disclosure.” at 6:67–7:3) between the first router and the second router (fig. 1, node B item 14), wherein the type-length-value includes connection establishment information (“information that meets the criteria for forming an adjacency” at 6:26–27) configured for use in establishing the connection between the first router and the second router;
supporting, by the first router based on the connection
establishment information, establishment of the connection (an inherent connection must exist for node A item 12 and node B item 14 to communicate messages; 2:61–64; 6:67–7:3) between the first router and the second router; and
supporting, by the first router based on the connection between the first router and the second router, communication of a routing protocol message (“nodes . . . 14 . . . running IS-IS sends Hello packets” at 6:22–23; “link-state packet” at 6:31; “exchanging network data” at 6:6; “packets exchange in a network environment” at 6:8–9) of the intermediate-system-to-intermediate-system protocol,
Banerjee does not teach (A) the connection being a transport layer connection; and (B) the connection establishment information being transport layer connection establishment information.
(A)
Ashwood-Smith teaches a connection being a transport layer connection (4:7–9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Banerjee’s connection to be a transport layer connection as taught by Ashwood-Smith “to implement network layer LAG link member additions or removals.”  Ashwood-Smith 4:8–9.
(B)
Wang teaches connection establishment information being transport layer connection establishment information (“transport layer establishment information (for example, different transport layer addresses)” at ¶ 224).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Banerjee/Ashwood-Smith combination’s connection establishment information to be transport layer connection establishment information as taught by Wang “to exchange control information/transmit user data.”  Wang ¶ 224.

Allowable Subject Matter
Claims 24, 25, 27–29, and 31–33 allowed.
Claim 36 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 35.
Claim 37 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 35.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449